Exhibit 10.4

 

LOGO [g19320010_4.jpg]

INTEGRATED ELECTRICAL SERVICES, INC.

[Date]

[Recipient]

[Address]

Grant of Phantom Stock Units

Dear [Recipient’s First Name]:

In accordance with your election with respect to the form in which the
compensation (“Director Compensation” ) payable in respect of your services as a
non-employee member of the Board of Directors (the “Board”) of Integrated
Electrical Services, Inc., a Delaware corporation (the “Company”) until the next
annual stockholders’ meeting will be provided, this agreement (this “Agreement”)
evidences the grant (the “Grant”) to you of Phantom Stock Units under the
Integrated Electrical Services, Inc. Amended and Restated 2006 Equity Incentive
Plan (the “Plan”), on the terms and conditions set forth below. This Agreement
pertains only to the portion of your Director Compensation that you have elected
to receive in the form of Phantom Stock Units. To the extent that you have
elected also to receive a portion of your Director Compensation in cash or in
fully vested shares of the Company’s common stock, such cash or shares shall be
payable on a quarterly basis in accordance with the terms and conditions of the
Company’s compensation program for its non-employee directors.

1. You will receive, on the last trading day in each fiscal quarter of the
Company’s              fiscal year (the “Last Quarterly Trading Day”), that
number of Phantom Stock Units as is equal to the product of (i) one-fourth of
your “PSU Compensation” and (ii) the “Quarterly Closing Price.” Your PSU
Compensation is that portion of your Director Compensation that you have elected
to receive in the form of Phantom Stock Units. The Quarterly Closing Price is
value of a Share on the applicable Last Quarterly Trading Day, as determined
based on the last reported regular way transaction effected on such date as
reported on the principal exchange or quotation system upon which the Shares are
then traded (the “Closing Price”).

2. Each Phantom Stock Unit is a right to receive one share of the Company’s
common stock, par value $0.01 per share (a “Share”), at the time or times
specified below, provided that any fractional Phantom Stock Units shall be
payable in cash based on the Closing Price on the date the Phantom Stock Units
are payable to you (or, if applicable, based on the price payable to
shareholders for a share of the Company’s common stock in connection with a
Change in Control).

3. Any Phantom Stock Units credited hereunder will be fully vested when granted.
Except as otherwise provided below, the shares of stock corresponding to such
Phantom Stock Units shall be issuable to you on the date that you leave the
Company’s board of directors for any reason (the “Separation Date”).



--------------------------------------------------------------------------------

4. Notwithstanding Section 3 of this Agreement, if a Change of Control occurs on
or prior to the Separation Date that also qualifies as a change in control or
effective control of the Company under the applicable provisions of Section 409A
of the Internal Revenue Code of 1986, as amended, or any successor provision
thereto, the shares of stock corresponding to your Phantom Stock Units shall be
payable to you on the date of the Change of Control (the “Change of Control
Date”).

5. All rights in respect of Phantom Stock Units granted under the terms and
conditions of this Agreement shall belong to you and may not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise), other than by will or the laws of descent and distribution or
pursuant to a “qualified domestic relations order,” and shall not be subject to
execution, attachment, or similar process.

6. This Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company or upon any lawful person claiming under
you.

7. Except to the extent permitted by the Plan, any modification of this
Agreement will be effective only if it is in writing and signed by each party
whose rights hereunder are affected thereby.

8. This Agreement is subject to the terms of the Plan, which are hereby
incorporated herein by reference. In the event of a conflict between the terms
of this Agreement and the Plan, the Plan will be the controlling document.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Plan.

9. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Texas, without regard to principles of conflicts of laws.

By signing below, you agree that this Award is made under and governed by the
terms and conditions of the Plan, including the terms and conditions set forth
in this Agreement. Please execute and return this Agreement to              and
retain a copy for your records.

 

INTEGRATED ELECTRICAL SERVICES, INC. By:     Name:     Title:    

 

Agreed:      

 

2